Fourth Court of Appeals
                                San Antonio, Texas
                                     August 22, 2018

                                   No. 04-18-00416-CR

                                 Melchor HAWKINS, Jr.,
                                       Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 06-01-11872CR
                        Honorable Robert C. Pate, Judge Presiding

                                         ORDER

     In accordance with this court’s opinion of this date, we ORDER this appeal DISMISSED
FOR LACK OF JURISDICTION.

      It is so ORDERED on August 22, 2018.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court